Bloodworth, J.
1. “In the absence of a written request, the court did not err in failing to charge on the weight to be given to evidence of good character.” McLendon v. State, 7 Ga. App. 687 (2) (67 S. E. 846); Mills v. State, 17 Ga. App. 116 (86 S. E. 280); Ellison v. State, 137 Ga. 193 (7) (73 S. E. 255).
2. “In the absence of a written request so to do, it is not error for the trial judge to fail to charge the law of the theory of a case presented solely by the prisoner’s statement.” Robinson v. State, 114 Ga. 56 (4) (39 S. E. 862). See also Grant v. State, 19 Ga. App. 229 (91 S. E. 338); Cook v. State, 134 Ga. 347 (4) (67 S. E. 812).
3. Under the ruling in Wilder v. State, 148 Ga. 270 (2) (96 S. E. 325), a new trial is not required because the court, in instructing the jury in reference to the defendant’s statement to the court and jury, said: “He has made a statement, not under oath, which you may believe in preference to the sworn testimony.”
4. In his brief counsel for the plaintiff in error admits that there is sufficient evidence to support the finding of the jury, and, as no error of law was committed, the court properly overruled the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.